 

Exhibit 10.1

 

NORWEGIAN CRUISE LINE HOLDINGS LTD.

 

DIRECTORS’ COMPENSATION POLICY

 

(Effective June 23, 2015)

 

Directors of Norwegian Cruise Line Holdings Ltd., a company organized under the
laws of Bermuda (the “Company”), who are not employed by the Company or one of
its subsidiaries or affiliated with Apollo, TPG or Genting HK (“non-affiliated
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. The Board
has the right to amend this policy from time to time.

 

Cash Compensation      Annual Cash Retainer  $100,000  Annual Chairperson
Retainer  $25,000  Additional Audit Committee Chair Retainer  $10,000  U.K.
Meeting Fee  $10,000  Audit Committee Meeting Fee  $1,200         Equity
Compensation      Annual Equity Award  $50,000  Initial Equity Award  $100,000 

 

Cash Compensation

 

Each non-affiliated director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Cash Retainer”).
A non-affiliated director who serves as the Chairperson of the Board will be
entitled to an additional annual cash retainer while serving in that position in
the amount set forth above (the “Annual Chairperson Retainer”). A non-affiliated
director who serves as the Chair of the Audit Committee will be entitled to an
additional annual cash retainer while serving in that position in the amount set
forth above (the “Additional Audit Committee Chair Retainer”). A non-affiliated
director who attends in person a Board or committee meeting located in the
United Kingdom will be entitled to a fee for attendance at the meeting in the
amount set forth above (a “U.K. Meeting Fee”), provided that the director will
only be entitled to one U.K. Meeting Fee if multiple Board or committee meetings
are held on the same day or over consecutive days. A non-affiliated director who
serves as a member of the Audit Committee will be entitled to a fee for each
Audit Committee meeting attended in person or telephonically, whether located in
the United Kingdom or elsewhere, in the amount set forth above (an “Audit
Committee Meeting Fee”). Except for the U.K. Meeting Fee and the Audit Committee
Meeting Fee, no non-affiliated director will be entitled to a meeting fee for
attending in-person or telephonically any other Board or committee meetings.

 

The amounts of the Annual Cash Retainer and Additional Audit Committee Chair
Retainer are expressed as annualized amounts. These retainers will be paid on a
quarterly basis, at the end of each quarter in arrears, and will be pro-rated if
a non-affiliated director serves (or serves in the corresponding position, as
the case may be) for only a portion of the quarter (with the proration based on
the number of calendar days in the quarter that the director served as a
non-affiliated director or held the particular position, as the case may be).
The Annual Chairperson Retainer will be paid in cash in a lump sum each calendar
year, by no later than the end of the second quarter of each calendar year. U.K.
Meeting Fees and Audit Committee Meeting Fees for attendance at meetings that
occur in a particular quarter will be paid at the end of the quarter.

 

1

 

 

Equity Awards

 

Initial Equity Awards

 

For each new non-affiliated director appointed or elected to the Board, on the
date that the new non-affiliated director first becomes a member of the Board,
the new non-affiliated director will automatically be granted an award of
restricted Ordinary Shares of the Company (an “Initial Restricted Share Award”)
determined by dividing (1) the Initial Equity Award grant value set forth above
by (2) the per-share closing price of an Ordinary Share on the date of grant
(rounded down to the nearest whole share). Each Initial Restricted Share Award
will vest in four substantially equal annual installments on each of the first
four anniversaries of the date of grant.

 

Annual Equity Awards for Continuing Board Members

 

On the first business day of each calendar year (beginning with the 2015
calendar year), each non-affiliated director then in office will automatically
be granted an award of restricted Ordinary Shares of the Company (an “Annual
Restricted Share Award”) determined by dividing (1) the Annual Equity Award
grant value set forth above by (2) the per-share closing price of an Ordinary
Share on the first business day of the year (rounded down to the nearest whole
share). Each Annual Restricted Share Award will vest in four substantially equal
quarterly installments on the last day of each quarter in the applicable
calendar year.

 

For each new non-affiliated director appointed or elected to the Board after the
first business day of the year, on the date that the new non-affiliated director
first becomes a member of the Board, the new non-affiliated director will
automatically be entitled to a pro-rata portion of the Annual Restricted Share
Award (a “Pro-Rata Annual Restricted Share Award”) determined by dividing (1) a
pro-rata portion of the Annual Equity Award grant value set forth above by (2)
the per-share closing price of an Ordinary Share on the date the new
non-affiliated director first became a member of the Board (rounded down to the
nearest whole share). The pro-rata portion of the Annual Equity Award grant
value for purposes of a Pro-Rata Annual Restricted Share Award will equal the
Annual Equity Award grant value set forth above multiplied by a fraction (not
greater than one), the numerator of which is 12 minus the number of whole months
that as of the particular grant date had elapsed since the first business day of
the year, and the denominator of which is 12. Each Pro-Rata Annual Restricted
Share Award will vest in substantially equal quarterly installments on the same
schedule as the Annual Restricted Share Award.

 

Elective Grants of Equity Awards

 

Non-affiliated directors may elect, prior to the start of each applicable
calendar year, to convert all or a portion of their Annual Cash Retainer (but
not any Annual Chairperson Retainer, Additional Audit Committee Chair Retainer,
U.K. Meeting Fees or Audit Committee Meeting Fees) payable with respect to the
particular calendar year into the right to receive an award of restricted
Ordinary Shares of the Company (an “Elective Restricted Share Award”). The
Elective Restricted Share Award shall automatically be granted on the first
business day of each calendar year in an amount determined by dividing (1) the
amount of the Annual Cash Retainer elected to be so converted by (2) the
per-share closing price of an Ordinary Share on the first business day of the
year (rounded down to the nearest whole share). Like the payment schedule for
the Annual Cash Retainer, each Elective Restricted Share Award will vest in four
substantially equal quarterly installments on the last day of each quarter in
the applicable calendar year.

 

In order to elect to receive an Elective Restricted Share Award, non-affiliated
directors must complete an election form in such form as the Board may prescribe
from time to time (an “ Election Form “), and file such completed form with the
Company prior to the start of the applicable calendar year (i.e. if a director
wants to convert his or her Annual Cash Retainer payable for the 2015 calendar
year, the Election Form must be filed prior to December 31, 2014). Once an
Election Form is validly filed with the Company, it shall automatically continue
in effect for future calendar years unless the non-affiliated director changes
or revokes his or her Election Form prior to the beginning of any such future
calendar years.

 

2

 

 

Provisions Applicable to All Equity Awards

 

Each award of Ordinary Shares will be made under and subject to the terms and
conditions of the Company’s 2013 Performance Incentive Plan (the “2013 Plan”) or
any successor equity compensation plan approved by the Company’s stockholders
and in effect at the time of grant, and will be evidenced by, and subject to the
terms and conditions of, an award agreement in the form approved by the Board to
evidence such type of grant pursuant to this policy (the “Form of Award
Agreement”).

 

Expense Reimbursement

 

All non-affiliated directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business.

 

3

 

